

114 S2763 RS: Holocaust Expropriated Art Recovery Act of 2016
U.S. Senate
2016-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 654114th CONGRESS2d SessionS. 2763IN THE SENATE OF THE UNITED STATESApril 7, 2016Mr. Cornyn (for himself, Mr. Cruz, Mr. Schumer, Mr. Blumenthal, Mr. Rounds, Mr. Hatch, Mr. Franken, Mrs. Feinstein, Mr. Durbin, Mr. Tillis, Ms. Klobuchar, Mr. Booker, Mr. Grassley, Mr. Leahy, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on the JudiciarySeptember 29, 2016Reported by Mr. Grassley, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide the victims of Holocaust-era persecution and their heirs a fair opportunity to recover
			 works of art confiscated or misappropriated by the Nazis.
	
 1.Short titleThis Act may be cited as the Holocaust Expropriated Art Recovery Act of 2016.
 2.FindingsCongress finds the following: (1)It is estimated that the Nazis confiscated or otherwise misappropriated as many as 650,000 works of art throughout Europe as part of their genocidal campaign against the Jewish people and other persecuted groups. This has been described as the greatest displacement of art in human history.
 (2)Following World War II, the United States and its allies attempted to return the stolen artworks to their countries of origin. Despite these efforts, many works of art were never reunited with their owners. Some of the art has since been discovered in the United States.
 (3)In 1998, the United States convened a conference with 44 nations in Washington, DC, known as the Washington Conference, which produced Principles on Nazi-Confiscated Art. One of these principles is that steps should be taken expeditiously to achieve a just and fair solution to claims involving such art that has not been restituted if the owners or their heirs can be identified.
 (4)The same year, Congress enacted the Holocaust Victims Redress Act (Public Law 105–158, 112 Stat. 15), which expressed the sense of Congress that all governments should undertake good faith efforts to facilitate the return of private and public property, such as works of art, to the rightful owners in cases where assets were confiscated from the claimant during the period of Nazi rule and there is reasonable proof that the claimant is the rightful owner..
 (5)In 2009, the United States participated in a Holocaust Era Assets Conference in Prague, Czech Republic, with 45 other nations. At the conclusion of this conference, the participating nations issued the Terezin Declaration, which reaffirmed the 1998 Washington Conference Principles on Nazi-Confiscated Art and urged all participants to ensure that their legal systems or alternative processes, while taking into account the different legal traditions, facilitate just and fair solutions with regard to Nazi-confiscated and looted art, and to make certain that claims to recover such art are resolved expeditiously and based on the facts and merits of the claims and all the relevant documents submitted by all parties.. The Declaration also urged participants to consider all relevant issues when applying various legal provisions that may impede the restitution of art and cultural property, in order to achieve just and fair solutions, as well as alternative dispute resolution, where appropriate under law..
 (6)Numerous victims of Nazi persecution and their heirs have taken legal action to recover Nazi-confiscated art. These lawsuits face significant procedural obstacles partly due to State statutes of limitations, which typically bar claims within some limited number of years from either the date of the loss or the date that the claim should have been discovered. In some cases, this means that the claims expired before World War II even ended. (See, e.g., The Detroit Institute of Arts v. Ullin, No. 06–10333, 2007 WL 1016996 (E.D. Mich. Mar. 31, 2007).) The unique and horrific circumstances of World War II and the Holocaust make statutes of limitations and other time-based procedural defenses especially burdensome to the victims and their heirs. Those seeking recovery of Nazi-confiscated art must painstakingly piece together their cases from a fragmentary historical record ravaged by persecution, war, and genocide. This costly process often cannot be done within the time constraints imposed by existing law.
 (7)Federal legislation is needed because the only court that has considered the question held that the Constitution prohibits States from making exceptions to their statutes of limitations to accommodate claims involving the recovery of Nazi-confiscated art. In Von Saher v. Norton Simon Museum of Art, 592 F.3d 954 (9th Cir. 2009), the United States Court of Appeals for the Ninth Circuit invalidated a California law that extended the State statute of limitations for claims seeking recovery of Holocaust-era artwork. The Court held that the law was an unconstitutional infringement of the Federal Government’s exclusive authority over foreign affairs, which includes the resolution of war-related disputes. In light of this precedent, the enactment of a Federal law is the best way to ensure that claims to Nazi-confiscated art are adjudicated on their merits.
 3.PurposesThe purposes of this Act are the following: (1)To ensure that laws governing claims to Nazi-confiscated art further United States policy as set forth in the Washington Conference Principles on Nazi-Confiscated Art, the Holocaust Victims Redress Act, and the Terezin Declaration.
 (2)To ensure that claims to artwork stolen or misappropriated by the Nazis are not barred by statutes of limitations and other similar legal doctrines but are resolved in a just and fair manner on the merits.
 4.DefinitionsIn this Act— (1)the term actual discovery does not include any constructive knowledge imputed by law;
 (2)the term artwork or other cultural property includes any painting, sculpture, drawing, work of graphic art, print, multiples, book, manuscript, archive, or sacred or ceremonial object;
 (3)the term persecution during the Nazi era means any persecution by the Nazis or their allies during the period from January 1, 1933, to December 31, 1945, that was based on race, ethnicity, or religion; and
 (4)the term unlawfully lost includes any theft, seizure, forced sale, sale under duress, or any other loss of an artwork or cultural property that would not have occurred absent persecution during the Nazi era.
			5.Statute of limitations
 (a)In generalNotwithstanding any other provision of Federal law, any provision of State law, or any defense at law or equity relating to the passage of time (including the doctrine of laches), a civil claim or cause of action against a defendant to recover any artwork or other cultural property unlawfully lost because of persecution during the Nazi era or for damages for the taking or detaining of any artwork or other cultural property unlawfully lost because of persecution during the Nazi era may be commenced not later than 6 years after the actual discovery by the claimant or the agent of the claimant of—
 (1)the identity and location of the artwork or cultural property; and
 (2)information or facts sufficient to indicate that the claimant has a claim for a possessory interest in the artwork or cultural property that was unlawfully lost.
 (b)Possible misidentificationFor purposes of subsection (a)(1), in a case in which there is a possibility of misidentification of the artwork or cultural property, the identification of the artwork or cultural property shall occur on the date on which there are facts sufficient to determine that the artwork or cultural property is likely to be the artwork or cultural property that was unlawfully lost.
			(c)Applicability
 (1)In generalSubsection (a) shall apply to any civil claim or cause of action (including a civil claim or cause of action described in paragraph (2)) that is—
 (A)pending on the date of enactment of this Act; or (B)filed during the period beginning on the date of enactment of this Act and ending on December 31, 2026.
 (2)Inclusion of previously dismissed claimsA civil claim or cause of action described in this paragraph is a civil claim or cause of action— (A)that was dismissed before the date of enactment of this Act based on the expiration of a Federal or State statute of limitations or any other defense at law or equity relating to the passage of time (including the doctrine of laches); and
 (B)in which final judgment has not been entered.  1.Short titleThis Act may be cited as the Holocaust Expropriated Art Recovery Act of 2016.
 2.FindingsCongress finds the following: (1)It is estimated that the Nazis confiscated or otherwise misappropriated hundreds of thousands of works of art and other property throughout Europe as part of their genocidal campaign against the Jewish people and other persecuted groups. This has been described as the greatest displacement of art in human history.
 (2)Following World War II, the United States and its allies attempted to return the stolen artworks to their countries of origin. Despite these efforts, many works of art were never reunited with their owners. Some of the art has since been discovered in the United States.
 (3)In 1998, the United States convened a conference with 43 other nations in Washington, DC, known as the Washington Conference, which produced Principles on Nazi-Confiscated Art. One of these principles is that steps should be taken expeditiously to achieve a just and fair solution to claims involving such art that has not been restituted if the owners or their heirs can be identified.
 (4)The same year, Congress enacted the Holocaust Victims Redress Act (Public Law 105–158; 112 Stat. 15), which expressed the sense of Congress that all governments should undertake good faith efforts to facilitate the return of private and public property, such as works of art, to the rightful owners in cases where assets were confiscated from the claimant during the period of Nazi rule and there is reasonable proof that the claimant is the rightful owner.
 (5)In 2009, the United States participated in a Holocaust Era Assets Conference in Prague, Czech Republic, with 45 other nations. At the conclusion of this conference, the participating nations issued the Terezin Declaration, which reaffirmed the 1998 Washington Conference Principles on Nazi-Confiscated Art and urged all participants to ensure that their legal systems or alternative processes, while taking into account the different legal traditions, facilitate just and fair solutions with regard to Nazi-confiscated and looted art, and to make certain that claims to recover such art are resolved expeditiously and based on the facts and merits of the claims and all the relevant documents submitted by all parties. The Declaration also urged participants to consider all relevant issues when applying various legal provisions that may impede the restitution of art and cultural property, in order to achieve just and fair solutions, as well as alternative dispute resolution, where appropriate under law.
 (6)Victims of Nazi persecution and their heirs have taken legal action in the United States to recover Nazi-confiscated art. These lawsuits face significant procedural obstacles partly due to State statutes of limitations, which typically bar claims within some limited number of years from either the date of the loss or the date that the claim should have been discovered. In some cases, this means that the claims expired before World War II even ended. (See, e.g., Detroit Institute of Arts v. Ullin, No. 06–10333, 2007 WL 1016996 (E.D. Mich. Mar. 31, 2007)). The unique and horrific circumstances of World War II and the Holocaust make statutes of limitations especially burdensome to the victims and their heirs. Those seeking recovery of Nazi-confiscated art must painstakingly piece together their cases from a fragmentary historical record ravaged by persecution, war, and genocide. This costly process often cannot be done within the time constraints imposed by existing law.
 (7)Federal legislation is needed because the only court that has considered the question held that the Constitution prohibits States from making exceptions to their statutes of limitations to accommodate claims involving the recovery of Nazi-confiscated art. In Von Saher v. Norton Simon Museum of Art, 592 F.3d 954 (9th Cir. 2009), the United States Court of Appeals for the Ninth Circuit invalidated a California law that extended the State statute of limitations for claims seeking recovery of Holocaust-era artwork. The Court held that the law was an unconstitutional infringement of the Federal Government’s exclusive authority over foreign affairs, which includes the resolution of war-related disputes. In light of this precedent, the enactment of a Federal law is necessary to ensure that claims to Nazi-confiscated art are adjudicated in accordance with United States policy as expressed in the Washington Conference Principles on Nazi-Confiscated Art, the Holocaust Victims Redress Act, and the Terezin Declaration.
 (8)While litigation may be used to resolve claims to recover Nazi-confiscated art, it is the sense of Congress that the private resolution of claims by parties involved, on the merits and through the use of alternative dispute resolution such as mediation panels established for this purpose with the aid of experts in provenance research and history, will yield just and fair resolutions in a more efficient and predictable manner.
 3.PurposesThe purposes of this Act are the following: (1)To ensure that laws governing claims to Nazi-confiscated art and other property further United States policy as set forth in the Washington Conference Principles on Nazi-Confiscated Art, the Holocaust Victims Redress Act, and the Terezin Declaration.
 (2)To ensure that claims to artwork and other property stolen or misappropriated by the Nazis are not unfairly barred by statutes of limitations but are resolved in a just and fair manner.
 4.DefinitionsIn this Act: (1)Actual discoveryThe term actual discovery means knowledge.
 (2)Artwork or other propertyThe term artwork or other property means— (A)pictures, paintings, and drawings;
 (B)statuary art and sculpture; (C)engravings, prints, lithographs, and works of graphic art;
 (D)applied art and original artistic assemblages and montages; (E)books, archives, musical objects and manuscripts (including musical manuscripts and sheets), and sound, photographic, and cinematographic archives and mediums; and
 (F)sacred and ceremonial objects and Judaica. (3)Covered periodThe term covered period means the period beginning on January 1, 1933 and ending on December 31, 1945.
 (4)KnowledgeThe term knowledge means having actual knowledge of a fact or circumstance or sufficient information with regard to a relevant fact or circumstance to amount to actual knowledge thereof.
 (5)Nazi persecutionThe term Nazi persecution means any persecution of a specific group of individuals based on Nazi ideology by the Government of Germany, its allies or agents, members of the Nazi Party, or their agents or associates, during the covered period.
			5.Statute of limitations
 (a)In generalNotwithstanding any other provision of Federal or State law or any defense at law relating to the passage of time, and except as otherwise provided in this section, a civil claim or cause of action against a defendant to recover any artwork or other property that was lost during the covered period because of Nazi persecution may be commenced not later than 6 years after the actual discovery by the claimant or the agent of the claimant of—
 (1)the identity and location of the artwork or other property; and (2)a possessory interest of the claimant in the artwork or other property.
 (b)Possible misidentificationFor purposes of subsection (a)(1), in a case in which the artwork or other property is one of a group of substantially similar multiple artworks or other property, actual discovery of the identity and location of the artwork or other property shall be deemed to occur on the date on which there are facts sufficient to form a substantial basis to believe that the artwork or other property is the artwork or other property that was lost.
 (c)Preexisting claimsExcept as provided in subsection (e), a civil claim or cause of action described in subsection (a) shall be deemed to have been actually discovered on the date of enactment of this Act if—
 (1)before the date of enactment of this Act— (A)a claimant had knowledge of the elements set forth in subsection (a); and
 (B)the civil claim or cause of action was barred by a Federal or State statute of limitations; or (2)(A)before the date of enactment of this Act, a claimant had knowledge of the elements set forth in subsection (a); and
 (B)on the date of enactment of this Act, the civil claim or cause of action was not barred by a Federal or State statute of limitations.
 (d)ApplicabilitySubsection (a) shall apply to any civil claim or cause of action that is— (1)pending in any court on the date of enactment of this Act, including any civil claim or cause of action that is pending on appeal or for which the time to file an appeal has not expired; or
 (2)filed during the period beginning on the date of enactment of this Act and ending on December 31, 2026.
 (e)ExceptionSubsection (a) shall not apply to any civil claim or cause of action barred on the day before the date of enactment of this Act by a Federal or State statute of limitations if—
 (1)the claimant or a predecessor-in-interest of the claimant had knowledge of the elements set forth in subsection (a) on or after January 1, 1999; and
 (2)not less than 6 years have passed from the date such claimant or predecessor-in-interest acquired such knowledge and during which time the civil claim or cause of action was not barred by a Federal or State statute of limitations.
 (f)Rule of constructionNothing in this Act shall be construed to create a civil claim or cause of action under Federal or State law.
 (g)SunsetThis Act shall cease to have effect on January 1, 2027, except that this Act shall continue to apply to any civil claim or cause of action described in subsection (a) that is pending on January 1, 2027. Any civil claim or cause of action commenced on or after that date to recover artwork or other property described in this Act shall be subject to any applicable Federal or State statute of limitations or any other Federal or State defense at law relating to the passage of time.September 29, 2016Reported with an amendment